Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

This office action is in response to Applicant’s initial application filed 1 September 2020.

Information Disclosure Statement
The information disclosure statement filed 1 March 2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the NPL that has been lined out does not provide a publication date.  It has been placed in the application file, but the information referred to therein and lined out has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitations "the first pair of radial openings" and “the second pair of radial openings.  There is insufficient antecedent basis for these limitations in the claim.  For the purposes of examination, it has been assumed that this claim should depend from claim 9 to provide proper antecedent basis.
Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 depends from itself.  For the purposes of examination, it has been assumed that claim 13 depends from claim 11.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bernardi et al. (US 9,067,293) in view of McRoberts et al. (US 2014/0299345 A1) and Applicant’s Admitted Prior Art (hereafter “AAPA”).
Regarding claim 1, Bernardi et al. discloses a combination kit comprising: a first oscillating power tool 100 comprising a housing 112, a motor 116 disposed in the housing, a transmission 120 configured to convert a rotational motion of the motor to an oscillating motion of an output member 128, and a first accessory attachment mechanism 108 coupled to the output member and having a first central member 140/144 and a plurality of first circumferential projections 180 spaced radially from the first central member and circumferentially spaced around the first central member; and an accessory 102 comprising a working end portion 260 and an opposite rear end portion 264 configured to be removably coupled to the attachment mechanism, the rear end portion including: a generally central opening 272/276 open to the rear end portion, the central opening having a central portion 272 and a rearward portion 276 in 
Bernardi et al. does not disclose the first plurality of openings is in communication with and extending radially outward from the central opening, the first plurality of openings including a first radial arm slot extending from the central portion, a second radial arm slot extending from the central portion at approximately 90 degrees to the first radial arm slot, and a third radial arm slot extending from the central portion at approximately 180 degrees to the first radial arm slot.  McRoberts et al. teaches the use of an accessory 38 (figures 15 and 16) that comprises a generally central opening 292/300 open to the rear end portion, the central opening having a central portion 300 and a rearward portion 292 in communication with the central portion and open to the rear end portion of the accessory; a first plurality of openings 304/302/306 in communication with and extending radially outward from the central opening, the first ® or Ridgid® power tools and disclosed by AAPA, and a second plurality of openings 308 (as positioned in figure 16) not in communication with and positioned radially outward from the central opening.  Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the accessory of Bernardi et al. with the radial arm slots as taught by McRoberts et al. in order to be able to use the accessory with a wider variety of oscillating power tools.
Regarding the intended use limitation “wherein the rear end portion is configured to be coupled to a second accessory attachment mechanism of a second oscillating power tool, the second accessory attachment mechanism including a second central member configured to be received in the central opening and at least one radial projection extending radially from the central member and configured to be received in at least one the radial arm slots when the accessory is coupled to the second accessory attachment mechanism of the second oscillating power tool”, it is noted that the prior art used in the rejection is capable of being used for this function.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the Ex part Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
Regarding claim 2, the modified invention of Bernardi et al. discloses wherein the first accessory attachment mechanism 108 comprises a first clamping face 184 that carries the first circumferential projections 180.
Regarding claim 3, the modified invention of Bernardi et al. discloses wherein the first central member 140/144 comprises a central post 144 that extends through the first clamping face 184.
Regarding claim 4, the modified invention of Bernardi et al. discloses the invention substantially as claimed, except Bernardi et al. does not disclose wherein the first central member comprises a first central projection on the first clamping face.  AAPA teaches the use of an accessory attachment mechanism comprising a clamping face with a first central member in the form of a central post with four equally spaced projections that are received in the three radial arm slots and the rearward portion of the central opening, such as the ones used by Fein® or Ridgid® power tools and disclosed by AAPA in Applicant’s specification and shown in figures 2D and 2F of Applicant’s drawings, for the purpose of clamping the accessory using a different attachment mechanism.  Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the accessory attachment mechanism of Bernardi et al. with the accessory attachment mechanism as taught by AAPA in order to use a wider variety of oscillating power tools to clamp the accessory.
Regarding claim 5, the modified invention of Bernardi et al. discloses wherein the first circumferential projections 180 comprise at least eight circumferential projections 
Regarding claim 6, the modified invention of Bernardi et al. discloses wherein the central opening 272/276 comprises a generally U-shaped opening (see figure 4).
Regarding claim 7, the modified invention of Bernardi et al. discloses wherein the oscillating accessory 102 includes a pair of chamfers (see figure 4) tapering outward from the U-shaped opening to the rear end portion.
Regarding claim 8, the modified invention of Bernardi et al. discloses further comprising a notch (for two of the protrusions 180, see figure 4) defined between each chamfer and the generally U-shaped opening.
Regarding claim 9, the modified invention of Bernardi et al. discloses wherein the second plurality of openings 280 includes a first pair of radial openings spaced radially from the central portion and between the first and second radial arm slots, and a second pair of radial openings spaced radially from the central portion and between the second and third radial arm slots (as modified by McRoberts et al. and seen in figure 16).
Regarding claim 10, the modified invention of Bernardi et al. discloses wherein the first pair of radial openings comprise a first radial opening positioned approximately 30 degrees from the first radial arm slot and a second radial opening positioned approximately 30 degrees from the second radial arm slot, and the second pair of radial openings comprise a third radial opening positioned approximately 30 degrees from the second radial arm slot and a fourth radial opening positioned approximately 30 degrees from the third radial arm slot (as modified by McRoberts et al. and seen in figure 16).
Regarding claim 11, Bernardi et al. discloses a combination kit comprising: a first oscillating power tool 100 comprising a housing 112, a motor 116 disposed in the housing, a transmission 120 configured to convert a rotational motion of the motor to an oscillating motion of an output member 128, and a first accessory attachment mechanism 108 coupled to the output member and having a first central member 140/144 and at least one radial projection 190 extending radially from the first central member; and an accessory 102 comprising a working end portion 260 and an opposite rear end portion 264 configured to be removably coupled to the attachment mechanism, the rear end portion including: a generally central opening 272/276 open to the rear end portion, the central opening having a central portion 272 and a rearward portion 276 in communication with the central portion and open to the rear end portion of the accessory; a first plurality of openings 280 (at 90, 180, and 270 degrees, see figure 4) extending radially outward from the central opening, the first plurality of openings including a first opening, a second opening at approximately 90 degrees to the first radial arm slot, and a third opening at approximately 180 degrees to the first radial arm slot; and (c) a second plurality of openings 280 (all of the other openings 280) not in communication with and positioned radially outward from the central opening, wherein the central portion is configured to receive the first central member when the accessory is coupled to the first accessory attachment mechanism of the first oscillating power tool.
Bernardi et al. does not disclose the first plurality of openings in communication with and extending radially outward from the central opening, the first plurality of openings including a first radial arm slot extending from the central portion, a second ® or Ridgid® power tools and disclosed by AAPA in Applicant’s specification and shown in figures 2D and 2F of Applicant’s drawings, and a second plurality of openings 308 (as positioned in figure 16) not in communication with and positioned radially outward from the central opening.  Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the accessory of Bernardi et al. with the radial arm slots as taught by 
Regarding the intended use limitation “wherein the rear end portion is configured to be coupled to a second accessory attachment mechanism of a second oscillating power tool, the second accessory attachment mechanism including a second central member configured to be received in the central opening and a plurality of second projections spaced radially from the second central member and circumferentially spaced around the second central member with at least one of the radial arm slots receiving at least a first of the plurality of second projections, and at least one of the second plurality of openings receiving at least a second of the plurality of second projections when the accessory is coupled to the second accessory attachment mechanism of the second oscillating power tool”, it is noted that the prior art used in the rejection is capable of being used for this function.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex part Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
Regarding claim 12, the modified invention of Bernardi et al. discloses wherein the first accessory attachment mechanism comprises a first clamping face that carries the at least one radial projection (as modified by AAPA).
Regarding claim 13, the modified invention of Bernardi et al. discloses wherein the first central member comprises a central post that extends through the first clamping face (as modified by AAPA).
Regarding claim 14, the modified invention of Bernardi et al. discloses wherein the first central member comprises a first central projection  on the first clamping face (as modified by AAPA).
Regarding claim 15, the modified invention of Bernardi et al. discloses wherein the at least one radial projection comprises a first radial projection and a second radial projection positioned at approximately 180 degrees to the first radial projection (as modified by AAPA).
Regarding claim 16, the modified invention of Bernardi et al. discloses wherein the central opening 272/276 comprises a generally U-shaped opening.
Regarding claim 17, the modified invention of Bernardi et al. discloses wherein the oscillating accessory 102 includes a pair of chamfers (see figure 4) tapering outward from the U-shaped opening to the rear end portion.
Regarding claim 18, the modified invention of Bernardi et al. discloses further comprising a notch (see figure 4) defined between each chamfer and the generally U-shaped opening.
Regarding claim 19, the modified invention of Bernardi et al. discloses wherein the second plurality of openings 280 includes a first pair of radial openings spaced radially from the central portion and between the first and second radial arm slots, and a second pair of radial openings spaced radially from the central portion and between the second and third radial arm slots (as modified by McRoberts et al. and seen in figure 16).
Regarding claim 20, the modified invention of Bernardi et al. discloses wherein the first pair of radial openings comprise a first radial opening positioned approximately .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ANDREW GATES whose telephone number is (571)272-5498.  The examiner can normally be reached on M-Th 9-6, Alt Fr 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ERIC A. GATES/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        23 April 2021